PERMIS CHAAL

CONVENTION ET ANNEXES

ENTRE
L'ETAT TUNISIEN

ET

L'ENTREPRISE TUNISIENNE
D’ACTIVITES PETROLIERES
CONVENTION RELATIVE AUX TRAVAUX DE RECHERCHE ET
D'EXPLOITATION DES GISEMENTS D'HYDROCARBURES

Entre les soussignés :

L'ETAT TUNISIEN (ci-après dénommé "L'AUTORITE CONCEDANTE"), représenté par
Monsieur Abdelaziz RASSAA, Ministre de l'Industrie et de la T: ologie,

Ministère de l'Industrie
et de la Technologie
M.F: 913279J/N/N/000 |

D'une part,
Et

L'Entreprise Tunisienne d'Activités Pétrolières (ci-après dénommée "ETAP"), dont le
siège est à Tunis, au 54 rt Mohamed V, 1002 Tunis, représentée par son
Président Directeur Général amed AKROUT, dûment mandaté pour
signer cette Convention. E à AP MF:

02766B/A/M/000

ETAP est désignée ci-après par le terme " Le Titulaire".

D'autre part,

Il est préalablement exposé ce qui suit :

L'ETAP a déposé en date du 31 décembre 2010 une demande de Permis de Recherche
sous le régime du Code des Hydrocarbures promulgué par la Loi n° 99-93 du 17 Août
1999, des textes qui l'ont modifiée et l'ont complétée ainsi que les textes subséquents pris
pour application (Code des Hydrocarbures) dit "Permis CHAAL" comportant trois cents
(300) périmètres élémentaires de quatre (4) km? chacun, d'un seul tenant, soit mille
deux cents kilomètres carrés (1200 km).

Le Comité Consultatif des Hydrocarbures a donné son accord à ladite demande lors de
sa réunion du 11 février 2011.

L'ETAP a décidé de conduire les opérations de recherche d'Hydrocarbures dans ledit
Permis ainsi que les opérations d'exploitation des Concessions qui en seraient issues.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :

ARTICLE PREMIER:

Le Permis de Recherche, tel que délimité à l'article 2 du Cahier des Charges annexé à
la présente Convention (Annexe A) sera attribué à ETAP par un arrêté du Ministre
chargé des Hydrocarbures qui sera publié au Journal Officiel de la République

Tunisienne.
(CR

31
ARTICLE 2 :

Les travaux de prospection, recherche et d'exploitation des hydrocarbures effectués par
le Titulaire dans les zones couvertes par le Permis de Recherche visé ci-dessus sont
assujettis aux dispositions du Code des Hydrocarbures et des textes réglementaires pris
pour son application et aux dispositions de la présente Convention et ses annexes
conclue dans le cadre dudit Code. Les annexes qui font partie intégrante de la dite
Convention sont :

- Annexe A: le Cahier des Charges ;
- Annexe B : la Procédure des changes ;

- Annexe C : Définition et carte de permis (les coordonnées des sommets du
permis et l'extrait de carte).

ARTICLE 3 :

Conformément aux dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application, le Titulaire s'engage à payer à l'AUTORITE
CONCEDANTE:

. la redevance proportionnelle à la production des hydrocarbures (ci-après désignée
"Redevance") à la valeur ou aux quantités des hydrocarbures liquides où gazeux
provenant des opérations réalisées dans le cadre de la présente Convention et vendus
ou enlevés par le Titulaire ou pour son compte qui sera acquittée suivant les taux prévus
à l’article 101.2.4.du Code des Hydrocarbures.

Le décompte et le versement de cette Redevance, soit en nature, soit en espèces,
seront effectués suivant les modalités précisées au Titre III du Cahier des Charges.

2. les droits et taxes prévus à l’article 100 du Code des Hydrocarbures.

Il est précisé que lesdits droits, taxes et la Redevance seront dus, même en l'absence
de bénéfice.

3. l'impôt sur les bénéfices suivant les taux prévus à l'article 101 du Code des
Hydrocarbures. Les paiements effectués par le Titulaire au titre de l'impôt sur les
bénéfices remplacent tout impôt qui pourrait être dû en application des dispositions du
Code de l'impôt sur le Revenu des Personnes Physiques et de l'impôt sur les Sociétés.

Les bénéfices soumis à l'impôt seront calculés conformément aux dispositions du
chapitre premier du Titre sept du Code des Hydrocarbures.

Pour la détermination des bénéfices nets, le Titulaire tiendra en Tunisie une comptabilité
en Dinars où seront enregistrés tous les frais, dépenses, et charges encourus par lui au
titre des activités assujetties à la présente Convention, y compris les ajustements
nécessaires pour corriger les pertes ou gains de change qui résulteraient sans ces
ajustements, d'une ou plusieurs modifications intervenant dans les taux de change entre
le Dinar et la monnaie nationale du Titulaire en cause dans laquelle lesdits frais,
dépenses et charges ont été encourus, étant entendu que ces ajustements ne seront
pas eux-mêmes considérés comme un bénéfice ou une perte aux fins de l'impôt sur les
bénéfices. :
à

Fons
L'amortissement des immobilisations corporelles et des dépenses traitées comme des
immobilisations en vertu de | ‘article 109.1 du Code des Hydrocarbures peut être différé,
autant que besoin est, de façon à permettre leur imputation sur les exercices
bénéficiaires jusqu'à extinction complète.

Tout solde non amorti de la valeur desdites immobilisations perdues ou abandonnées
pourra être traité comme frais déductible au titre de l'exercice au cours duquel la perte
ou l'abandon a eu lieu.

Pour chaque exercice bénéficiaire, l'imputation des charges et amortissements sera
effectuée dans l’ordre suivant :

1) report des déficits antérieurs ;
2) amortissements différés ;
3) autres amortissements.

ARTICLE 4 :

Avant la fin du mois d'octobre de chaque année, le Titulaire est tenu de notifier à
l'AUTORITE CONCEDANTE ses programmes prévisionnels de travaux de recherche et
d'expioitation pour l'année suivante, accompagnés des prévisions de dépenses. 1
avisera l'AUTORITE CONCEDANTE des révisions apportées à ces programmes.

Le Titulaire est tenu de communiquer sans délai à l'AUTORITE CONCEDANTE les
contrats de fournitures de services, ou de matériels et les contrats de travaux dont la
valeur dépasse l'équivalent en dinars tunisiens de Trois cent milles (300.000) dollars des
Etats-Unis d'Amérique.

Le Titulaire convient que le choix de ses contractants et fournisseurs sera effectué par
appel à la concurrence et d'une manière compatible avec l'usage dans l'industrie
pétrolière et gazière internationale.

A cette fin, tous les contrats ou marchés (autres que ceux relatifs au personnel, aux
assurances, aux instruments financiers et ceux occasionnés par un cas de force
majeur), dont la valeur dépasse l'équivalent en dinars tunisiens de Trois cent milles
(300.000) dollars des Etats-Unis d'Amérique seront passés à la suite de larges
consultations, dans le but d'obtenir les conditions les plus avantageuses pour le
Titulaire, les entreprises consultées, tunisiennes ou étrangères, étant toutes placées sur
un pied d'égalité. Toutefois, le Titulaire sera dispensé de procéder ainsi dans les cas où
il fournit en temps utile à l'AUTORITE CONCEDANTE les raisons justificatives d'une
telle dispense.

ARTICLE 5 :

Le Titulaire conduira toutes les opérations avec diligence, selon les réglementations
techniques en vigueur ou à défaut d'une réglementation appropriée, suivant les saines
pratiques admises dans l'industrie pétrolière et gazière internationale, de manière à
réaliser une récupération ultime optimaie des ressources naturelles couvertes par le
Permis et les Concessions qui en dérivent. Les droits et obligations du Titulaire en ce
qui concerne les obligations de travaux minima, les pratiques de conservation de
gisement, les renouvellements du Permis, les cessions, l'extension en durée ou de

superficie, l'abandon, et la renonciation seront tels qu'ils sont prévus par les dispositions
du Code des Hydrocarbures et des textes réglementaires pris pour son application et
précisés dans le Cahier des Charges .

ARTICLE 6 :
L'AUTORITE CONCEDANTE s'engage :

1. À accorder au Titulaire les renouvellements de son Permis dans les conditions fixées
par le Code des Hydrocarbures et les textes réglementaires pris pour son application, et
les articles 3 à 5 inclus et l’article 9 du Cahier des Charges ;

2. À attribuer des Concessions d'Exploitation au Titulaire dans les conditions fixées par
le Code des Hydrocarbures et les textes réglementaires pris pour son application et par
le Cahier des Charges ;

3. À ne pas placer le Titulaire, directement ou indirectement sous un régime plus
contraignant que le régime de droit commun en vigueur, dans le cadre de la réalisation
des activités envisagées par la présente Convention et le Cahier des Charges ;

4. À ne pas augmenter les droits d'enregistrement ou droits fixes auxquels sont
assujettis les Titres des Hydrocarbures, tels qu'ils sont fixés conformément au Code des
Hydrocarbures au moment de la signature de la présente Convention si ce n'est pour les
ajuster proportionnellement aux variations générales des prix en Tunisie ;

5. À ce que tous les biens et marchandises importés en franchise conformément aux
dispositions de l’article 116 du Code des Hydrocarbures puissent être réexportés
également en franchise, sous réserve des restrictions qui pourraient être édictées par
l'AUTORITE CONCEDANTE en période de guerre ou d'état de siège ;

6. À faire bénéficier le Titulaire pour le ravitaillement en carburants et combustibles de
leurs navires et autres embarcations, du régime spécial prévu pour la marine
marchande ;

7. À ce que le Titulaire soit assujetti pour les opérations réalisées dans le cadre de la
présente Convention à la procédure des changes prévue au Chapitre 2 Titre Sept du
Code des Hydrocarbures, telle que précisée à l'Annexe B qui fait partie intégrante de la
présente Convention.

ARTICLE 7 :

Le Titulaire s'engage à commercialiser les hydrocarbures extraits dans les meilleures
conditions économiques possibles. A cet effet, il s'engage à procéder à leur vente
conformément aux dispositions de l’article 53 du Cahier des Charges.

ARTICLE 8 :

8.1. Tout différend entre l'Etat Tunisien et le Titulaire résultant de l'application de la
présente Convention et du Cahier des Charges sera tranché définitivement par un
Tribunal arbitral nommé conformément aux dispositions ci-après.

Chaque Partie désignera un arbitre et les deux arbitres ainsi désignés, nommeront un
troisième arbitre qui assurera la présidence du Tribunal. Faute par une Partie de

au
5 Cv
désigner son arbitre ou faute par les arbitres désignés, de nommer ou de s'entendre sur
le troisième arbitre, il sera pourvu à sa nomination, à la demande de la Partie la plus
diligente, par ordonnance sur requête du Président du Tribunal de Première Instance de
Tunis.

Les arbitres désignés devront être compétents dans le domaine pétrolier international.

Le Tribunal statuera dans un délai de trois (03) mois à compter de sa composition. Ce
délai pourra être prorogé une seule fois, pour une nouvelle période de trois (03) mois.
Le Tribunal arbitral se prononcera sur tous les points en litige et liquidera les dépends.

Les Parties s'engagent à exécuter sans délai la sentence rendue et renoncent à toute
voie de recours.

L'homologation de la sentence aux fins d'exéquatur pourra être demandée à tout
tribunal compétent. La loi et la réglementation applicables seront celles de la législation
tunisienne.

8.2. Tout différend découlant de la présente Convention et de ses annexes ou en
relation avec celles-ci entre l'AUTORITE CONCEDANTE et toute société non résidente
qui y adhérera ultérieurement et qui ne pourrait être résolu à l'amiable, sera réglé
définitivement suivant le règlement d'arbitrage conformément au Règlement d'Arbitrage
de la Chambre de Commerce Internationale (CCI), par trois (3) arbitres nommés
conformément à ce Règlement.

Le président du tribunal arbitral devra être d'une nationalité différente de celles des
Parties. La langue de la procédure d'arbitrage sera le français et le lieu d'arbitrage sera
Paris ( France).

Le droit applicable au litige, sera le droit tunisien et, en l'absence d'une législation ou
réglementation tunisienne applicable à une question particulière, les règles et usages
généralement admis dans l'industrie pétrolière seront appliqués.

La sentence arbitrale sera définitive et exécutoire. Elle pourra être revêtue de
l'exéquatur par tout tribunal compétent.

Les frais de l'arbitrage seront supportés à parts égales entre les Parties.

ARTICLE 9 :

Si l'exécution des présentes dispositions par une partie est retardée par un cas de force
majeure, le délai prévu pour ladite exécution sera prorogé d'une période égale à celle
durant laquelle la force majeure aura persisté. La durée de validité du Permis ou de la
Concession d'exploitation, suivant le cas, sera prorogée en conséquence sans
pénalités.

ARTICLE 10 :

Les droits et obligations du Titulaire sont ceux résultant du Code des Hydrocarbures et
des textes réglementaires pris pour son application en vigueur à la date de signature de
la présente Convention et ceux résultant de ladite Convention.
nm

TA
ARTICLE 11 :

La Convention Particulière et l'ensemble des textes qui lui sont annexées sont
dispensés des droits de timbre. Ils seront enregistrés sous le régime du droit fixe aux ra
frais du Titulaire conformément aux dispositions de l'article 100.a du Code des
Hydrocarbures. sy

27 MAI 20

Fait Tunis, 10... -rrmese
En sept (07) exemplaires originaux

Pour l'ETAT TUNISIEN Pour l'Entreprise Tunisienne
d'Activités Pétrolières

Abdelaziz RASSAA

Mini Industrie et de la Technologie
ANNEXE A

CAHIER DES CHARGES
CAHIER DES CHARGES

Annexé à la Convention particulière portant autorisation de recherche et d'exploitation
des gisements d’Hydrocarbures dans le Permis dit « Chaâl».

ARTICLE PREMIER : Objet du Cahier des Charges

Le Présent Cahier des Charges qui fait partie intégrante de la Convention portant
autorisation de recherche et d'exploitation des gisements d'Hydrocarbures dans le
Permis Chaâl, ci-après dénommé « le Permis », a pour objet de préciser les conditions
dans lesquelles l'Entreprise Tunisienne d'Activités Pétrolières "ETAP" ci-après désignée
par l'expression « le Titulaire »:

1. effectuera des travaux ayant pour objet la recherche des hydrocarbures ;

2. procédera dans le cas où elle découvrirait un gisement exploitable, au développement
et à l'exploitation de ce gisement.

TITRE PREMIER
TRAVAUX DE RECHERCHE

ARTICLE 2 : Délimitation du Permis

Le permis visé à l’article premier ci-dessus est délimité conformément aux dispositions
de l’article 13 du Code des Hydrocarbures et comporte trois cents (300) périmètres
élémentaires de quatre (4) km ? chacun, soit une surface totale initiale de mille deux
cents (1 200) km.

ARTICLE 3: Obligation de réalisation des travaux minima pendant la période
initiale de validité du Permis

Pendant la période initiale de validité du Permis fixée à cinq (05) ans, ETAP s'engage à
réaliser le programme de travaux de recherche minimum suivant :

- Reprise en déviation (Sidetrack) du puits Chaâl#1 pour tester le réservoir
jurassique:;

- Etudes géologiques et géophysiques et acquisition sismique 3D si
nécessaire.

Le montant des dépenses pour la réalisation de ces travaux est estimé à huit millions
(8.000.000 $US) de Dollars des Etats Unis d'Amérique.

Au cas où le Titulaire réalise le programme des travaux de ia période initiaie de validité
du Permis et celui de toute autre période de son renouvellement, telles que définies à

Ÿ . se)
l'article 5 ci-dessous, il aura satisfait à ses obligations même au cas où les travaux
auront été réalisés à un coût inférieur au coût estimatif.

Si le Titulaire à la fin de l’une quelconque des périodes de validité du Permis n’a pas
réalisé ses engagements relatifs aux travaux afférents à la période considérée, il sera
tenue de verser à l'AUTORITE CONCEDANTE le montant nécessaire à
l'accomplissement ou à l'achèvement des dits travaux de recherche.

Le dit montant ainsi que les modalités de son versement seront notifiés par l'AUTORITE
CONCEDANTE au Titulaire.

En cas de contestation, qui devra être élevée au plus tard 30 jours à compter de la date
de la notification visée ci-dessus, l'AUTORITE CONCEDANTE et le Titulaire désigneront
d'un commun accord, un expert indépendant pour trancher le différend dans les 60 jours
suivant la formulation de la dite contestation.

L'expert désigné devra rendre son verdict dans les soixante (60) jours qui suivent sa
nomination. Sa sentence est immédiatement exécutoire.

Les frais et honoraires de l'expert désigné seront supportés, à parts égales, par le
Titulaire et l'AUTORITE CONCEDANTE.

ARTICLE 4 : Justification des dépenses relatives aux travaux de recherche
exécutés

Le Titulaire est tenu de justifier vis-à-vis de l'AUTORITE CONCEDANTE le montant des
dépenses relatives aux travaux de recherche effectués par lui pendant la durée de
validité du Permis.

ARTICLE 5 : Renouvellement du Permis

Conformément aux dispositions de la section IV du Titre III du Code des Hydrocarbures
et des textes réglementaires pris pour son application et sous réserve d'avoir satisfait
aux conditions prévues par la dite section, le Titulaire aura droit à deux (2) périodes de
renouvellement d’une durée de trois (03) années chacune.

Pour la période du premier renouvellement, ETAP s'engage à réaliser à ses frais et
risques le programme minimum de travaux suivant :

- Le forage d'un (01) puits d'exploration ayant pour objectif le réservoir
jurassique.

Le montant des dépenses pour la réalisation de ce programme de travaux est estimé à
douze millions (12.000.000 $US) de Dollars des Etats Unis d'Amérique.

Pour la période du second renouvellement, ETAP s'engage à réaliser à ses frais et
risques le programme de travaux suivant :

- Le forage d'un (01) puits d'exploration ayant pour objectif le réservoir
jurassique.

10
Le montant des dépenses pour la réalisation de ce programme de travaux est estimé
à douze millions (12.000.000 $US) de Dollars des Etats Unis d'Amérique.

TITRE Il
DECOUVERTE ET EXPLOITATION D'UN GISEMENT
D’'HYDROCARBURES

ARTICLE 6 : Octroi d’une Concession d'Exploitation

Si le Titulaire fait la preuve d'une découverte et s’il a satisfait aux conditions fixées par le
Code des Hydrocarbures et les textes réglementaires pris pour son application, le
Titulaire aura le droit d'obtenir la transformation d'une partie du Permis en Concession
d'Exploitation.

La Concession d'Exploitation sera instituée conformément aux dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application et conformément
aux conditions ci-après :

- le périmètre sera choisi selon les règles de l’art et en tenant compte
des résultats obtenus par le Titulaire ;

- le périmètre n'isolera pas une enclave fermée à l'intérieur de la
Concession.

Il est entendu qu'en cas de découvertes situées à l'extérieur de la Concession
d'Exploitation mais à l’intérieur du Permis de Recherche, le Titulaire aura le droit de
requérir la transformation en concession du périmètre englobant chaque nouvelle
découverte.

ARTICLE 7 : Obligation d'exploitation

Le Titulaire s'engage à exploiter l'ensemble de ses Concessions suivant les règles de
l’art et avec le souci d’en tirer le rendement optimum compatible avec une exploitation
économique, et suivant des modalités qui, sans mettre en péril ses intérêts
fondamentaux d'exploitant, serviraient au maximum les intérêts économiques de la
Tunisie.

Si le Titulaire fait la preuve qu'aucune méthode d'exploitation ne permet d'obtenir des
hydrocarbures à partir du gisement à un prix de revient permettant, eu égard aux prix
mondiaux des dits produits, une exploitation bénéficiaire, il sera relevé de l'obligation
d'exploitation, mais sous la réserve prévue à l’article 8 ci-après.

ARTICLE 8 : Exploitation spéciale à la demande de l'AUTORITE CONCEDANTE

1- Si, dans l'hypothèse visée à l’article 7 ci-dessus, l'AUTORITE CONCEDANTE,
soucieuse d’assurer le ravitaillement du pays en hydrocarbures, décidait quand même

C7)
À Fa
que le dit gisement doit être exploité, le Titulaire sera tenu de le faire, à condition que
l'AUTORITE CONCEDANTE lui garantisse la vente des hydrocarbures produits à un
juste prix couvrant ses frais directs et ses frais généraux d'exploitation, les taxes de
toutes espèces, la quote-part des frais généraux du siège social (mais à l'exclusion de
tous amortissements au titre des travaux antérieurs de recherche, de tous frais de
travaux de recherche exécutés ou à exécute, dans le reste de la Concession ou dans la
zone couverte par le Permis), et lui assure une marge bénéficiaire nette égale à dix
pourcent (10%) des dépenses mentionnées ci-dessus.

2- Si, toutefois, l'obligation résultant du paragraphe 1. du présent article conduisait le
Titulaire à engager des dépenses de premier établissement jugées excessives au
regard des programmes de développement normal de ses recherches et exploitations,
ou dont l'amortissement normal ne pourrait pas être prévu avec une sécurité suffisante,
le Titulaire et l'AUTORITE CONCEDANTE se concerteront pour étudier le financement
de l'opération proposée.

Dans ce cas, le Titulaire ne sera jamais tenu d'augmenter contre son gré ses
investissements dans une opération déterminée, si celle-ci n'est pas comprise dans ses
programmes généraux de recherche et d'exploitation.

Si une telle augmentation des investissements devenait nécessaire le Titulaire et
l'AUTORITE CONCEDANTE se concerteront pour étudier les modalités de son
financement que l'AUTORITE CONCEDANTE sera appelée à assumer en partie ou en
totalité.

3- Le Titulaire pourra, à tout instant, se désengager des obligations visées au présent
Article en renonçant à la partie de la concession à laquelle elles s'appliquent et ce,
dans les conditions prévues à l’article 47 du présent Cahier des Charges .

De même, si une concession n’a pas encore été accordée, le Titulaire pourra, à tout
instant, se désengager en renonçant à demander la concession et en abandonnant son
permis de recherche sur la structure considérée.

ARTICLE 9 : Renouvellement du Permis de Recherche en cas de découverte d’un
gisement

A l'expiration de la période couverte par le deuxième renouvellement et si le Titulaire a
fait une découverte et a satisfait aux conditions définies dans le Code des
Hydrocarbures et à ses obligations de travaux telles que définies à l’article 5 ci-dessus,
le Titulaire aura droit à un troisième renouvellement du Permis pour une période de trois
(03) années.

Pour la période du troisième renouvellement, ETAP s'engage à réaliser à ses frais et
risques le programme de travaux suivant :
- Le forage d'un (01) puits d'exploration ayant pour objectif le réservoir
jurassique.

- Le montant des dépenses pour la réalisation de ce programme de travaux est
estimé à douze millions (12.000.000 $US) de Dollars des Etats Unis
d'Amérique. Ÿ

et
f à

12
TITRE Ill
REDEVANCE PROPORTIONNELLE A LA PRODUCTION
DES HYDROCARBURES

ARTICLE 10 : Redevance due sur les hydrocarbures liquides

1. La redevance proportionnelle aux quantités des hydrocarbures liquides
produites par le Titulaire à l’occasion de ses travaux de recherche ou
d'exploitation est acquittée dans le cas de paiement en espèces ou livrée
gratuitement en cas de paiement en nature à l'AUTORITE CONCEDANTE, en
un point dit « point de perception » qui est défini à l’article 12 du présent
Cahier des Charges, avec les ajustements qui seraient nécessaires pour tenir
compte de l'eau et des impuretés ainsi que des conditions de température et
de pression dans lesquelles les mesures ont été effectuées.

2. La production liquide au titre de laquelle est due la redevance proportionnelle
sera mesurée à la sortie des réservoirs de stockage situés sur les champs de
production. Les méthodes utilisées pour les mesures seront proposées par le
titulaire et agréées par l'AUTORITE CONCEDANTE. Ces mesures seront
faites suivant un horaire à fixer en fonction des nécessités de services du
chantier. L'AUTORITE CONCEDANTE en sera informée en temps utile. Elle
pourra se faire représenter lors des opérations de mesure et procéder à toutes
vérifications contradictoires.

3. La redevance proportionnelle à la production sera liquidée mensuellement.
Elle devra être perçue au cours de la première quinzaine du mois suivant celui
au titre duquel elle est due. Le Titulaire transmettra à l'AUTORITE
CONCEDANTE un «relevé des quantités d'hydrocarbures assujetties à la
redevance » avec toutes les justifications utiles dans lesquelles seront prises
en compte les mesures contradictoires de production.

Après vérification et correction, s’il y a lieu, le relevé ci-dessus mentionné sera
arrêté par l'AUTORITE CONCEDANTE.
ARTICLE 11 : Choix du mode de paiement de la redevance proportionnelle à la
production

Le choix du mode de paiement de la Redevance proportionnelle à la production, soit en
espèces, soit en nature, appartient à l'AUTORITE CONCEDANTE.

En ce qui concerne les Hydrocarbures liquides, l'AUTORITE CONCEDANTE notifiera au
Titulaire, au plus tard le 30 Juin de chaque année, son choix du mode de paiement et
dans le cas de paiement en nature, son choix des points de livraison visés aux Articles

ge”
13 F Le Ge
13 et 14 du présent Cahier des Charges. Ce choix sera valable pour la période allant du
er Janvier au 31 Décembre de l’année suivante.

Si l'AUTORITE CONCEDANTE ne notifie pas son choix dans le délai imparti, elle sera
censée avoir choisi le mode de paiement en nature.

En ce qui concerne le gaz, l'AUTORITE CONCEDANTE et le Titulaire se concerteront
en vue de fixer le mode de paiement et les périodes de son application.

ARTICLE 12 : Modalités de perception en espèces de la redevance proportionnelle
sur les hydrocarbures liquides

1. Si la redevance proportionnelle est perçue en espèces, son montant sera
liquidé mensuellement en prenant pour base , d'une part, le relevé arrêté par
l'AUTORITE CONCEDANTE, comme il est stipulé au paragraphe 3 de l'article
10 du présent Cahier des Charges et d'autre part, la valeur des hydrocarbures
liquides déterminée à la sortie des réservoirs de stockage situés sur le champ
de production , ci-après désigné « point de perception ». Il est convenu que ce
montant s'établira en fonction des prix des ventes effectivement réalisées
conformément à l'article 53 du présent Cahier des Charges,  diminués des
frais de transport mais non de la Redevance des Prestations Douanières
(RPD), à partir des dits réservoirs jusqu’à bord des navires.

2. Le prix appliqué pour chaque catégorie d'hydrocarbures assujettis à la
redevance sera le prix visé au paragraphe 3. du présent article pour toute
quantité vendue par le Titulaire pendant le mois considéré, corrigé par des
ajustements appropriés de telle manière que ce prix soit ramené aux
conditions de référence stipulées au paragraphe 1. ci-dessus et adoptées pour
la liquidation de la redevance.

3. Le prix de vente sera le prix que le Titulaire aura effectivement reçu
conformément à l’article 53 du présent Cahier des Charges et à l’article 50.1
du Code des Hydrocarbures en ce qui concerne les ventes effectuées pour
couvrir les besoins de la consommation intérieure tunisienne.

4. Les prix unitaires à appliquer pour le mois en question seront calculés
conformément à l'article 53 du présent Cahier des Charges et seront
communiqués par le Titulaire en même temps que le relevé mensuel
mentionné au paragraphe 3 de l’article 10 du présent Cahier des Charges.

Si le Titulaire omet de communiquer les prix, ou ne les communique pas dans le
délai imparti, ceux-ci seront fixés d'office par l'AUTORITE CONCEDANTE, suivant
les principes définis aux paragraphes 2, 3 et 4 du présent article et sur la base des
éléments d'information en sa possession.

ARTICLE 13 : Modalités de perception en nature de la redevance proportionnelle
sur les hydrocarbures liquides

Si la redevance proportionnelle sur les hydrocarbures liquides est perçue en nature, elle
le sera au « point de perception » défini à l’article 12 ci-dessus. Toutefois, elle pourra

ef”?
Ê rues

14
être livrée en un autre point dit « point de livraison », suivant les dispositions prévues au
présent Article.

En même temps qu'il adressera à l'AUTORITE CONCEDANTE le relevé visé au
paragraphe 3 de l’article 10 ci-dessus, le Titulaire fera connaître les quantités des
différentes catégories d'hydrocarbures liquides constituant la redevance proportionnelle
et l'emplacement précis où elles seront stockées.

L'AUTORITE CONCEDANTE peut choisir, comme point de livraison des hydrocarbures
liquides constituant la redevance en nature, soit le point de perception, soit tout autre
point situé à l’un des terminus des pipe-lines principaux du Titulaire.

L'AUTORITE CONCEDANTE aménagera à ses frais les installations de réception
adéquates, au point convenu pour la livraison. Elles seront adaptées à l'importance, à la
sécurité et au mode de production du gisement d'hydrocarbures.

L'AUTORITE CONCEDANTE pourra imposer au Titulaire de construire les installations
de réception visées ci-dessus, mais seulement dans la mesure où il s'agira
d'installations normales situées à proximité des champs de production. Elle devra alors
fournir les matériaux nécessaires et rembourser au Titulaire les débours réels dans la
monnaie de dépense.

Les hydrocarbures liquides, constituant la redevance en nature, deviendront la propriété
de l'AUTORITE CONCEDANTE à partir du « point de perception » et seront livrés par le
Titulaire à l'AUTORITE CONCEDANTE au point de livraison fixé par cette dernière. Si le
point de livraison est distinct du point de perception, c'est-à-dire qu'il est situé en dehors
du réseau général de transport du Titulaire, l'AUTORITE CONCEDANTE remboursera
au Titulaire le coût réel des opérations de manutention et de transport effectuées par
celui-ci entre le point de perception et le point de livraison, y compris la part
d'amortissement de ses installations et les frais des assurances contre les pertes et la
pollution qui doivent être obligatoirement souscrites .

L'enlèvement des hydrocarbures liquides constituant la redevance en nature sera fait au
rythme concerté chaque mois entre le Titulaire et l'AUTORITE CONCEDANTE.

Sauf en cas de force majeure, l'AUTORITE CONCEDANTE devra aviser le Titulaire au
moins dix (10) jours à l'avance des modifications qui pourraient affecter le programme
de chargement prévu.

L'AUTORITE CONCEDANTE fera en sorte que les quantités d'hydrocarbures
constituant la redevance due pour le mois écoulé soient enlevées d'une manière
régulière dans les trente (30) jours qui suivront la remise par le Titulaire de la
communication visée au paragraphe 2 du présent article.

Toutefois, un plan d'enlèvement portant sur des périodes supérieures à un mois pourra
être arrêté d'un commun accord.

Si les quantités d'hydrocarbures constituant la redevance ont été enlevées par
l'AUTORITE CONCEDANTE dans un délai de trente (30) jours, le Titulaire n’aura droit à
aucune indemnité.

| &#
j Vo

15
Toutefois, l'AUTORITE CONCEDANTE se réserve le droit d'exiger du Titulaire une
prolongation de ce délai de trente (30) jours pour une nouvelle période qui ne pourra
dépasser soixante (60) jours.

La facilité ainsi donnée donnera lieu à contrepartie, l'AUTORITE CONCEDANTE devra
payer au Titulaire une indemnité calculée suivant un tarif concerté à l'avance,
rémunérant les charges additionnelles subies de ce fait par le Titulaire.

Dans tous les cas, le Titulaire ne pourra pas être tenu de prolonger la facilité visée au
paragraphe 5 du présent article, au-delà de l'expiration d'un délai total de quatre-vingt
dix (30 +60) jours.

Passé ce délai, il sera considéré que la redevance n'est plus payée en nature. Le
Titulaire aura le droit en conséquence de vendre les quantités non enlevées par
l'AUTORITE CONCEDANTE sur le marché du pétrole avec obligation de remettre à
l'AUTORITE CONCEDANTE les produits de la vente dans les conditions prévues à
l’article 12 ci-dessus .

Dans le cas où les dispositions prévues au paragraphe 6 du présent article, sont mises
en application plus de deux (2) fois au cours du même exercice, le Titulaire pourra
exiger que la redevance soit payée en espèces jusqu'à la fin de l'exercice considéré.

L'AUTORITE CONCEDANTE peut désigner l'Entreprise Nationale telle que définie par le
Code des Hydrocarbures pour effectuer pour son compte les enlèvements des
Hydrocarbures liquides constituant la redevance en nature.

ARTICLE 14 : Redevance due sur les hydrocarbures gazeux

1. Le Titulaire acquittera en cas de paiement en espèces ou livrera gratuitement en cas
de paiement en nature à l'AUTORITE CONCEDANTE une redevance proportionnelle à
la production des hydrocarbures gazeux calculée suivant les dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application.

La redevance sera perçue :

- Soit en espèces sur les quantités de gaz vendu par le Titulaire. Le prix de
vente à considérer est celui pratiqué par le Titulaire conformément aux
dispositions de l'article 53 du présent Cahier des Charges, après les
ajustements nécessaires pour ramener les quantités considérées au « point
de perception ». Ce point de perception est l'entrée du gazoduc principal de
transport du gaz ;

- Soit en nature sur les quantités de gaz produit par le Titulaire, mesurées à la
sortie des installations de traitement. Les méthodes utilisées pour la mesure
seront proposées par le Titulaire et agréées par l'AUTORITE CONCEDANTE.

L'AUTORITE CONCEDANTE sera informée en temps utile de la date à laquelle il sera
procédé à la mesure du gaz produit. Elle pourra se faire représenter lors des opérations
de mesure et procéder à toutes vérifications contradictoires.

L'AUTORITE CONCEDANTE pourra choisir comme point de livraison, soit le point de
perception tel que défini au paragraphe précédent, soit tout autre point situé à l’un des

24
16 F fs Go
terminus des gazoducs principaux du Titulaire, dans les mêmes conditions que celles
indiquées aux paragraphes 3 et 4 de l’article 13 ci-dessus

2. Si le Titulaire décide d'extraire, sous la forme liquide, certains hydrocarbures qui
peuvent exister dans le gaz brut, l'AUTORITE CONCEDANTE percevra la redevance
après traitement. La redevance sur ces produits liquides sera perçue, soit en nature, soit
en espèces, à partir d'un «point de perception secondaire » qui sera celui où les
produits liquides sont séparés du gaz.

Dans le cas où le paiement de la redevance s'effectue en nature, un point de livraison
différent pourra être choisi par accord mutuel. Ce point de livraison devra
nécessairement coïncider avec une des installations de livraison prévues par le Titulaire
pour ses propres besoins.

L'AUTORITE CONCEDANTE remboursera sa quote-part des frais de manutention et de
transport dans les mêmes conditions que celles prévues au paragraphe 4 de l’article 13
ci-dessus.

Dans le cas où la redevance est perçue en espèces, elle sera calculée sur la base du
prix de vente effectif pratiqué, corrigé par les ajustements nécessaires pour le ramener
aux conditions correspondant au point de perception secondaire.

Le choix du paiement de la redevance, en espèces ou en nature, sera fait dans les
mêmes conditions prévues à l'article 11 ci-dessus pour les hydrocarbures liquides.

3. Sauf interdiction motivée de l'AUTORITE CONCEDANTE, la gazoline naturelle
séparée par simple détente et stabilisée sera considérée comme un hydrocarbure
liquide, qui peut être remélangé au pétrole brut.

Un plan d'enlèvement portant sur des périodes de six (6) mois pourra être arrêté d'un

commun accord, qu'il s'agisse de la redevance payée en gazoline naturelle, ou de
l'écoulement dudit produit pour les besoins de l'économie tunisienne.

4. Le Titulaire n'aura l'obligation :

- ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre le
gaz marchand, dans la mesure où il aura trouvé un débouché
commercial pour le dit gaz;

-__ ni de stabiliser ou de stocker la gazoline naturelle;

- ni de réaliser une opération particulière de traitement ou de
recyclage.

5. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la redevance en
nature, elle devra fournir à ses propres frais aux points de livraison agréés, des
moyens de réception adéquats, capables de recevoir sa quote-part des liquides au
moment où ils deviennent disponibles au fur et à mesure de leur production ou de
leur sortie des usines de traitement. L'AUTORITE CONCEDANTE prendra en charge
les liquides à ses risques et périls, dès leur livraison. Elle ne pourra pas imposer le
Stockage de ces liquides au Titulaire.

PA]
R y 50)

17
6. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la redevance en
espèces, cette redevance sera liquidée mensuellement conformément aux
dispositions du paragraphe 3 de l'article 10 et de l’article 12 ci-dessus.

7. Si l'AUTORITE CONCEDANTE n'est pas en mesure de recevoir la redevance en
nature dans les conditions spécifiées au paragraphe 5 du présent Article, elle sera
réputée avoir renoncé à la perception en nature soit pour toutes les quantités
correspondant à la redevance due ou pour la partie de ces quantités pour laquelle
elle ne dispose pas de moyens de réception adéquats.

TITRE IV
INSTALLATIONS DE RECHERCHE ET
D'EXPLOITATION DU TITULAIRE

ARTICLE 15 : Facilités données au Titulaire pour ses installations annexes
Conformément aux dispositions des Articles 84 à 90 du Code des Hydrocarbures,
l'AUTORITE CONCEDANTE donnera au Titulaire toutes facilités en vue d'assurer à ses
frais, d'une manière rationnelle et économique, la prospection, la recherche, la
production, le transport, le stockage et l'évacuation des produits provenant de ses
recherches et de ses exploitations, ainsi que toute opération ayant pour objet le
traitement desdits produits en vue de les rendre marchands.

Ces facilités porteront, dans la mesure du possible, sur :

a. l'aménagement des dépôts de stockage sur les champs de production, dans les ports
d'embarquement ou à proximité des usines de traitement,

b. les installations de traitement du gaz brut,

c. les communications routières, ferroviaires, aériennes et maritimes, ainsi que les
raccordements aux réseaux routiers, ferrés, aériens et maritimes,

d. les pipe-lines, stations de pompage et toutes installations de transport des
hydrocarbures en vrac,

e. les postes d'embarquement situés sur le domaine public maritime ou sur le domaine
public des ports maritimes ou aériens,

f. les télécommunications et leurs raccordements aux réseaux de télécommunications
tunisiens,

g-. les branchements sur les réseaux de distribution d'énergie et sur les lignes privées de

transport d'énergie,
Do
pr

h. les alimentations en eau potable et à usage industriel.

18
ARTICLE 16 : Installations n’ayant pas un caractère d’intérêt public

1. Le Titulaire établira, à ses frais, risques et périls, toutes installations qui seraient
nécessaires à ses recherches et à ses exploitations et qui ne présenteraient pas un
caractère d'intérêt public, qu'elles soient situées à l'intérieur ou à l'extérieur du permis et
des concessions qui en seraient issues.

Sont considérés comme installations n'ayant pas un caractère d'intérêt public :

a. les moyens de stockage sur les champs de production situés sur la terre ferme ou en
mer,

b. les "pipe-lines" assurant la collecte du pétrole brut ou du gaz à partir des puits et son
acheminement jusqu'aux réservoirs de stockage ou aux centres de traitement,

c. les "pipe-lines" d'évacuation permettant le transport du pétrole brut par chemin de fer,
par route ou par mer, ainsi que les gazoducs depuis les centres de traitement et de
stockage jusqu'au point de chargement.

d. les réservoirs de stockage aux points de chargement,

e. les installations d'embarquement en vrac par pipe-lines permettant le chargement des
navires,

f. les adductions particulières d'eau dont le Titulaire aurait obtenu l'autorisation ou la
concession,

g. les lignes privées de transport d'énergie électrique,

h. les pistes, routes de service et voies ferrées pour l'accès terrestre et aérien aux
chantiers du Titulaire,

i. les télécommunications entre les chantiers du Titulaire,

j. d'une manière générale, les installations industrielles, les ateliers et les bureaux
destinés à l'usage exclusif du Titulaire, et qui constituent des dépendances légales de
leur entreprise,

k. le matériel de transport terrestre, aérien et maritime propre au Titulaire lui permettant
l'accès à ses chantiers;

2. Pour les installations visées aux alinéas (c), (e), (f) et (g) du paragraphe 1 du présent
article, le Titulaire sera tenu, si l'AUTORITE CONCEDANTE le lui demande, de laisser
des tierces personnes utiliser lesdites installations, sous les réserves suivantes :

a. Le Titulaire ne sera tenu ni de construire, ni de garder des installations plus
importantes que ses besoins propres ne le nécessitent ;

b. Les besoins propres du Titulaire seront satisfaits en priorité sur ceux des tiers
utilisateurs ;

c. L'utilisation des dites installations par des tiers ne gênera pas l'exploitation faite par le
Titulaire pour ses propres besoins ;

d. Les tiers utilisateurs paieront au Titulaire une juste indemnité pour le service rendu.

RS w

19
Les tarifs et conditions d'usage applicables aux tiers seront fixés par le Ministre chargé
des Hydrocarbures sur proposition du Titulaire conformément aux dispositions du Code
des Hydrocarbures et des textes réglementaires pris pour son application.

3. L'AUTORITE CONCEDANTE se réserve le droit d'imposer au Titulaire de conclure,
avec des tiers titulaires de Permis ou de concessions, des accords en vue d'aménager
et d'exploiter en commun les ouvrages visés aux alinéas (c), (e), (f), (g) et (h) du
paragraphe 1 du présent Article, s'il doit en résulter une économie dans les
investissements et dans l'exploitation de chacune des entreprises intéressées.

4. L'AUTORITE CONCEDANTE, dans le cadre de la législation et de la réglementation
en vigueur, fera toute diligence en vue d’accorder au Titulaire les autorisations
nécessaires pour exécuter les travaux relatifs aux installations visées au paragraphe 1
du présent Article.

ARTICLE 17 : Utilisation par le Titulaire des équipements et de l'outillage publics
existants

Le Titulaire sera admis à utiliser, pour ses recherches et ses exploitations, tous les
équipements et outillage publics existant en Tunisie, suivant les clauses, conditions et
tarifs en vigueur et sur un pied de stricte égalité avec les autres usagers.

ARTICLE 18 : Installations présentant un intérêt public établies par l'AUTORITE
CONCEDANTE à la demande du Titulaire

1. Lorsque le Titulaire justifie avoir besoin, pour développer son industrie de recherche
et d'exploitation des Hydrocarbures, de compléter les équipements et l'outillage publics
existants ou d'exécuter des travaux présentant un intérêt public, il devra en informer
l'AUTORITE CONCEDANTE.

L'AUTORITE CONCEDANTE et le Titulaire s'engagent à se concerter pour trouver la
solution optimale susceptible de répondre aux besoins légitimes exprimés par le
Titulaire, compte tenu des dispositions législatives et réglementaires en vigueur
concernant le domaine public et les services publics en question.

2. Sauf dispositions contraires prévues aux Articles 22, 23 et 24 du présent Cahier des
Charges, les parties conviennent d'appliquer les modalités ci-dessous :

a. Le Titulaire fera connaître à l'AUTORITE CONCEDANTE ses besoins concernant les
installations dont il demande l'établissement.

Il appuiera sa demande par une note justifiant la nécessité desdites installations et par
un projet d'exécution précis.

Il y mentionnera les délais d'exécution qu'il se serait fixé s’il était chargé lui-même de
l'exécution des travaux. Ces délais devront correspondre aux plans généraux de
développement de ses opérations en Tunisie, tels qu'ils auront été exposés par lui dans
les rapports et compte-rendus qu'il est tenu de présenter à l'AUTORITE CONCEDANTE
en application du Titre V du présent Cahier des Charges.

b. L'AUTORITE CONCEDANTE est tenue de faire connaître au Titulaire dans un délai
de trois (3) mois, ses observations sur l'utilité des travaux, sur les dispositions

5e)

20
techniques envisagées par le Titulaire et sur ses intentions concernant les modalités
suivant lesquelles les travaux seront exécutés.

Elle se réserve le droit, soit d'exécuter les travaux elle-même, soit d'en confier
l'exécution au Titulaire.

c. Si l'AUTORITE CONCEDANTE décide d'exécuter elle-même les travaux demandés,
elle précisera si elle entend assurer elle même le financement des travaux de premier
établissement, ou bien si elle entend imposer au Titulaire de lui rembourser tout ou
partie de ses dépenses.

Dans ce dernier cas, le Titulaire sera tenu de rembourser à l'AUTORITE CONCEDANTE
la totalité ou la part convenue des dépenses réelles dûment justifiées, par échéances
mensuelles qui commencent à courir dans le mois qui suit la présentation des
décomptes, sous peine d'intérêts moratoires calculés au taux légal.

d. Dans les cas visés à l'alinéa (c) du présent article, les projets d'exécution seront mis
au point d'un commun accord entre les parties, conformément aux règles de l'Art, et
suivant les clauses et conditions générales et les spécifications techniques particulières
appliquées par l'AUTORITE CONCEDANTE.

Les projets seront approuvés par le Ministre chargé des Hydrocarbures, le Titulaire
entendu. Il sera tenu compte des observations de ce dernier dans la plus large mesure
possible. Le Titulaire aura le droit de retirer sa demande, s'il juge la participation
financière qui lui est imposée trop élevée.

S'il accepte la décision du Ministre chargé des Hydrocarbures, l'AUTORITE
CONCEDANTE sera tenue d'exécuter les travaux avec diligence et d'assurer la mise en
service des ouvrages dans un délai normal, eu égard aux besoins légitimes exprimés
par le Titulaire et aux moyens d'exécution susceptibles d'être mis en oeuvre.

3. Les ouvrages ainsi réalisés seront mis à la disposition du Titulaire pour la satisfaction
de ses besoins, mais sans que celui-ci puisse en revendiquer l'usage exclusif.

L'AUTORITE CONCEDANTE ou tout autre établissement public, office ou
concessionnaire désigné par celle-ci, en assurera l'exploitation, l'entretien et le
renouvellement, dans les conditions qui seront fixées au moment de l'approbation des
projets d'exécution.

4. Le Titulaire, en contrepartie de l'usage desdites installations, payera à l'exploitant les
taxes d'usage et péages qui seront fixés, le Titulaire entendu, par le Ministre chargé des
Hydrocarbures. Ces taxes et péages devront être les mêmes que ceux pratiqués en
Tunisie pour des services publics ou des entreprises similaires, s'il en existe. A
défaut, ils seront fixés conformément aux dispositions de l'alinéa (d ) du paragraphe 2
de l'article 16 du présent Cahier des Charges.

Au cas où le Titulaire aurait, comme il est stipulé à l'alinéa (c) du paragraphe 2 du
présent Article, remboursé tout ou partie des dépenses de premier établissement, il en
sera tenu compte dans la même proportion dans le calcul des péages et taxes d'usage.

ei?
h 7

21
ARTICLE 19 : Installations présentant un intérêt public exécutées par le Titulaire
(Concession ou autorisation d’utilisation d'outillage public)

Dans le cas visé à l'alinéa (b) du paragraphe 2 de l'Article 18 du présent Cahier des
Charges où l'AUTORITE CONCEDANTE décide de confier au Titulaire l'exécution des
travaux présentant un intérêt public, celui-ci bénéficiera, pour les travaux considérés
d'une concession ou d'une autorisation d'utilisation d'outillage public.

1. S'il existe déjà une législation en la matière pour le type d'installations en question, on
s'y référera.

2. S'il n'en existe pas, et sauf dispositions contraires stipulées aux Articles 22, 23 et 24
du présent Cahier des Charges, on appliquera les dispositions générales ci-dessous :

La concession ou l'autorisation d'utilisation d'outillage public sera accordée dans un acte
séparé, distinct de l'arrêté de Concession d'Exploitation d'Hydrocarbures.

La construction des installations et leur exploitation seront assurées par le Titulaire à
ses risques et périls.

Les projets y afférents seront établis par le Titulaire et approuvés par l'AUTORITE
CONCEDANTE .

l'AUTORITE CONCEDANTE approuvera de même les mesures de sécurité et
d'exploitation prises par le Titulaire.

Les ouvrages construits par le Titulaire sur le domaine de l'Etat, des Collectivités locales
ou des établissements publics feront retour de droit à l'AUTORITE CONCEDANTE à la
fin de la Concession d'Exploitation d'Hydrocarbures.

La concession ou l'autorisation d'utilisation de l'outillage public comportera l'obligation
pour le Titulaire de mettre ses ouvrages et installations à la disposition de l'AUTORITE
CONCEDANTE et du public ; étant entendu que le Titulaire aura le droit de satisfaire
ses propres besoins en priorité, avant de satisfaire ceux des autres utilisateurs. Les
tarifs d'utilisation seront fixés comme il est stipulé à l'alinéa (d), du paragraphe 2 de
l’article 6 du présent Cahier des Charges.

ARTICLE 20 : Durée des autorisations et des concessions consenties pour les
installations annexes du Titulaire

1. Des concessions et des autorisations d'occupation du domaine public, de l’utilisation
de l'outillage public et de location du domaine privé de l'Etat, seront accordées au
Titulaire pour la durée de validité du Permis de recherche conformément aux
procédures en vigueur.

Elles seront automatiquement renouvelées à chaque renouvellement du permis ou
d'une portion du permis.

Elles seront automatiquement prorogées, si le Titulaire obtient une ou plusieurs
Concessions d'Exploitation d'Hydrocarbures, accordées conformément à l’article 6 du
présent Cahier des Charges et jusqu'à expiration de la dernière de ces Concessions.

2. Si, toutefois, l'ouvrage motivant la concession ou l'autorisation d'occupation du
domaine public ou du domaine privé de l'Etat ou la concession ou l'autorisation

. ne
d'utilisation de l'outillage public cessait d'être utilisé par le Titulaire, l'AUTORITE
CONCEDANTE se réserve les droits définis ci-dessous :

a. Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé par le Titulaire,
l'AUTORITE CONCEDANTE prononcera d'office l'annulation de la concession ou de
l'autorisation d'utilisation de l'outillage public ou d'occupation correspondante ;

b. Lorsque l'ouvrage susvisé ne sera que momentanément inutilisé, le Titulaire pouvant
ultérieurement avoir besoin d'en reprendre l'utilisation, l'AUTORITE CONCEDANTE
aura le droit de l'utiliser provisoirement sous sa responsabilité soit pour son compte, soit
pour le compte d'un tiers désigné par elle.

Toutefois, le Titulaire reprendra l'usage dudit ouvrage dès que celui-ci deviendra à
nouveau nécessaire pour ses recherches ou ses exploitations.

ARTICLE 21 : Dispositions diverses relatives aux autorisations ou concessions
autres que la Concession d'Exploitation des Hydrocarbures

Dans tous les cas, les règles imposées au Titulaire pour l'utilisation d'un service public,
pour l'occupation du domaine public ou du domaine privé de l'Etat et pour les
concessions où les autorisations d'utilisation de l'outillage public, seront celles en
vigueur à l'époque considérée, en ce qui concerne ia sécurité, ia conservation et ia
gestion du domaine public et des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à versement par le
Titulaire des droits d'enregistrement, taxes et redevances applicables au moment de
leur octroi conformément aux procédures en vigueur.

Les tarifs, taxes d'usage et péages seront ceux des barèmes généraux en vigueur en la
matière. L'AUTORITE CONCEDANTE s'engage à ne pas instituer à l'occasion de la
délivrance des concessions ou des autorisations susvisées et au détriment du Titulaire,
des redevances, taxes, péages, droits ou taxes d'usage frappant les installations
annexes du Titulaire d'une manière discriminatoire, et constituant des taxes ou impôts
additionnels n'ayant plus le caractère d'une juste rémunération d'un service rendu.

ARTICLE 22 : Dispositions applicables aux captages et adductions d'eau

1. Le Titulaire est censé connaître parfaitement les difficultés de tous ordres que
soulèvent les problèmes d'alimentation en eau potable, ou à usage industriel ou
agricole, dans le périmètre couvert par le permis initial tel que défini à l’article 2 du
présent Cahier des Charges.

2. Le Titulaire pourra, s'il le demande, souscrire des abonnements temporaires ou
permanents aux réseaux publics de distribution d'eau potable ou à usage industriel,
dans la limite de ses besoins légitimes, et dans la limite des débits que ces réseaux
peuvent assurer.

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs
applicables pour les réseaux publics concernés.

Les branchements seront établis sur la base de projets approuvés par les services
compétents du Ministère de l'Agriculture à la demande du Titulaire et à ses frais, suivant
les clauses et conditions techniques applicables aux branchements dans le domaine. &)

es
23 nn
3. Lorsque le Titulaire aura besoin d'assurer temporairement l'alimentation de ses
chantiers et notamment de ses sondages en eau, et lorsque les besoins légitimes du
Titulaire ne pourront pas être satisfaits d'une façon économique par un branchement sur
un point d'eau public existant ou un réseau public de distribution d'eau, l'AUTORITE
CONCEDANTE s'engage à lui donner toutes facilités d'ordres technique et administratif,
dans le cadre des dispositions prévues par le Code des Eaux en vigueur, et sous
réserve des droits qui pourront être reconnus à des tiers pour effectuer les travaux
nécessaires de captage et d'adduction des eaux du domaine public.

Les ouvrages de captage exécutés par le Titulaire en application des autorisations
visées ci-dessus, feront retour à l'Etat sans indemnité, tels qu'ils se trouvent lorsque le
Titulaire aura cessé de les utiliser. Les ouvrages d'adduction ne sont pas concernés par
la présente disposition.

4. Lorsque le Titulaire aura besoin d'assurer d'une manière permanente l'alimentation
de ses chantiers ou de ses installations annexes, et dans le cas où il ne peut obtenir que
ses besoins légitimes soient satisfaits d'une manière suffisante, économique, durable et
sûre par un branchement sur un point d'eau public existant ou un réseau public de
distribution d'eau, les parties conviennent de se concerter pour rechercher la manière de
satisfaire les besoins légitimes du Titulaire.

5. Le Titulaire s'engage à se soumettre à toutes les règles et disciplines d'utilisation qui
lui seraient prescrites par l'AUTORITE CONCEDANTE en ce qui concerne les eaux qu'il
pourrait capter, et qui appartiendraient à un système aquifère déjà catalogué et identifié
dans l'inventaire des ressources hydrauliques de la Tunisie.

Si, par contre, les forages du Titulaire aboutissent à la découverte d'un système aquifère
nouveau, non encore catalogué ni identifié dans l'inventaire des ressources
hydrauliques et n'ayant pas de communication avec un autre système aquifère déjà
reconnu, l'AUTORITE CONCEDANTE réservera au Titulaire une priorité dans
l'attribution des autorisations ou des concessions de captage dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait faire obstacle à l'intérêt
général, ni s'étendre au-delà des quantités d'eau nécessaires à l'alimentation des
installations du Titulaire et de leurs annexes.

6. Avant l'abandon de tout forage de recherche par le Titulaire, l'AUTORITE
CONCEDANTE pourra obliger celui-ci à procéder au captage, de toute nappe d'eau
jugée exploitable, étant entendu que les dépenses engagées à ce titre seront à la
charge de l'Etat Tunisien.

ARTICLE 23 : Dispositions applicables aux voies ferrées

Le Titulaire, pour la desserte de ses chantiers, de ses pipe-lines, de ses dépôts et de
ses postes d'embarquement, pourra aménager à ses frais des embranchements de
voies ferrées particuliers et les raccorder aux réseaux ferrés publics.

Les projets d'exécution de ces embranchements seront établis par le Titulaire

conformément aux conditions de sécurité et aux conditions techniques applicables aux

réseaux publics tunisiens. Ces projets seront approuvés par l'AUTORITE
CONCEDANTE après enquête parcellaire. & 14 \
Fy

r

24
L'AUTORITE CONCEDANTE se réserve le droit de modifier les tracés proposés par le
Titulaire, pour tenir compte des résultats de l'enquête parcellaire et pour raccorder au
plus court et selon les règles de l’art les installations du Titulaire aux réseaux publics.

ARTICLE 24 : Dispositions applicables aux installations de chargement et de
déchargement maritime

1. Lorsque le Titulaire aura à résoudre un problème de chargement ou de déchargement
maritime, il se concertera avec l'AUTORITE CONCEDANTE pour arrêter, d'un commun
accord, les dispositions susceptibles de satisfaire ses besoins légitimes.

La préférence sera donnée à toute solution comportant l’utilisation d'un port ouvert au
commerce sauf cas exceptionnels où la solution la plus économique serait d'aménager
un tel poste de chargement ou de déchargement en rade foraine.

2. L'AUTORITE CONCEDANTE s'engage à donner toute facilité au Titulaire dans les
conditions prévues par la législation en vigueur sur la police des ports maritimes et par
les règlements particuliers des ports de commerce de la Tunisie, et sur un même pied
d'égalité que les autres exploitants d'hydrocarbures pour qu'ils puissent disposer le cas
échéant :

- des plans d'eau du domaine public des ports,

- d'un nombre adéquat de postes d'accostage susceptibles de recevoir sur
ducs d’albe, les navires-citernes usuels,

- des terre-pleins du domaine public des ports nécessaires à l'aménagement
d'installations de transit ou de stockage.

3. Si la solution adoptée est celle d'un poste de chargement ou de déchargement en
rade foraine, les installations (y compris les pipe-lines flottants) seront construites,
balisées et exploitées par le Titulaire à ses frais sous le régime de l'autorisation
d'occupation temporaire du domaine public maritime .

Les dispositions adoptées et les règlements d'exploitation seront approuvés par
l'AUTORITE CONCEDANTE sur proposition du Titulaire.

ARTICLE 25 : Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire ainsi que ses réseaux de distribution
d'énergie sont considérés comme des dépendances légales de l’entreprise et seront
assujettis à toutes les réglementations et à tous les contrôles appliqués aux installations
de production et de distribution d'énergie similaires.

Le Titulaire, produisant de l'énergie électrique pour l'alimentation de ses chantiers,
pourra céder au prix de revient tout excédent de puissance par rapport à ses besoins
propres à un organisme désigné par l'AUTORITE CONCEDANTE.

ARTICLE 26 : Substances minérales autres que les Hydrocarbures liquides ou
gazeux

Si le Titulaire, à l'occasion de ses recherches ou de ses exploitations d'hydrocarbures,
était amené à extraire des substances minérales autres que les hydrocarbures liquides

à En ge
où gazeux, sans pouvoir séparer l'extraction des hydrocarbures, l'AUTORITE
CONCEDANTE et le Titulaire se concerteront pour examiner si lesdites substances
minérales doivent être séparées et conservées.

Toutefois, le Titulaire ne sera pas tenu d'exploiter, de séparer et de conserver les
substances autres que les hydrocarbures liquides ou gazeux si leur séparation et leur
conservation constituent des opérations trop onéreuses ou trop difficiles.

ARTICLE 27: Installations diverses

Ne seront pas considérées comme des dépendances légales de l'entreprise du Titulaire:

- les installations de traitement des hydrocarbures liquides, solides ou gazeux
eten particulier les raffineries,

- les installations de distribution au public de combustibles liquides ou gazeux.

Par contre, seront considérées comme des dépendances légales de l'entreprise du
Titulaire les installations de premier traitement des hydrocarbures extraits, aménagés
par lui en vue de permettre le transport et la commercialisation desdits hydrocarbures et
notamment les installations de « dégazolinage » des gaz bruts.

TITRE V
SURVEILLANCE ET CONTROLE

ARTICLE 28 : Documentation fournie au Titulaire par l'AUTORITE CONCEDANTE

L'AUTORITE CONCEDANTE fournira au Titulaire la documentation qui se trouve en sa
possession et concernant :

- le cadastre et la topographie,

- la géologie générale,

- la géophysique,

-_ l'hydrologie et l'inventaire des ressources hydrauliques,
- les forages.

Cependant l'AUTORITE CONCEDANTE ne lui fournira pas des renseignements ayant
un caractère secret du point de vue de la Défense Nationale ou des renseignements
fournis par les titulaires de permis et/ou de concessions en cours de validité et dont la
divulgation à des tiers ne peut être faite sans l'assentiment des intéressés.

ARTICLE 29 : Contrôle technique

Le Titulaire sera soumis à la surveillance de l'AUTORITE CONCEDANTE suivant les
dispositions prévues au Code des Hydrocarbures dans les conditions précisées aux
Articles 31 à 44 ci-après.

@ n

Rx ww
ARTICLE 30 : Application du Code des Eaux

Le Titulaire, tant pour ses travaux de recherche que pour ses travaux d'exploitation, se
conformera aux dispositions de la législation tunisienne en vigueur relatives aux eaux du
domaine public et dans les conditions précisées par les dispositions du présent Cahier
des Charges.

Les eaux que le Titulaire pourrait découvrir au cours de ses travaux restent classées
dans le domaine public. Elles ne sont susceptibles d'utilisation permanente, par lui,
qu'en se conformant à la procédure d'autorisation ou de concession prévue au Code
des Eaux.

Le Titulaire est tenu de prendre toutes mesures appropriées qui seront concertées avec
les services compétents du Ministère de l'Agriculture en vue de protéger les nappes
aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou d'interdire tout forage si les
dispositions prises ne sont pas susceptibles d'assurer la conservation des nappes
artésiennes.

Le Titulaire sera tenu de communiquer aux services compétents du Ministère de
l'Agriculture tous les renseignements qu'il aura pu obtenir à l'occasion de ses forages
sur les nappes d'eau rencontrées par lui (position, niveau statique, analyses, débit) dans
les formes que lui seront prescrites.

ARTICLE 31 : Accès aux chantiers

L'AUTORITE CONCEDANTE pourra, à tout moment, déléguer sur les chantiers du
Titulaire, et à la charge de celui-ci, un agent qui aura libre accès à toutes les
installations et à leurs dépendances légales en vue de s'assurer du progrès des travaux,
procéder aux mesures et jaugeages des hydrocarbures et, d'une façon générale, vérifier
que les droits et intérêts de l'AUTORITE CONCEDANTE sont sauvegardées.

ARTICLE 32 : Obligation de rendre compte des travaux

a. Le Titulaire adressera à l'AUTORITE CONCEDANTE, trente (30) jours au moins
avant le commencement des travaux :

- Le programme de prospection géophysique projeté qui doit comprendre
notamment une carte mettant en évidence le maillage à utiliser ainsi que le
nombre de kilomètres à acquérir et la date du commencement des opérations et
leurs durées approximatives ;

- Un rapport d'implantation pour tout forage de recherche et un programme
relatif à chaque forage de développement.

Le rapport d'implantation précisera :
- les objectifs recherchés par le forage et les profondeurs prévues,

- l'emplacement du forage projeté, défini par ses coordonnées géographiques avec
un extrait de carte annexé,

- la description sommaire du matériel employé, & #

Fr qe

27
- les prévisions géologiques relatives aux terrains traversés,

- le programme minimum des opérations de carottage et de diagraphies,

- le programme envisagé pour les tubages,

- les dispositions envisagées pour l'alimentation en eau,

- éventuellement les procédés que Titulaire compte utiliser pour mettre en
exploitation le ou les forage(s).

b. Le Titulaire adressera à l'AUTORITE CONCEDANTE, un rapport journalier sur
l'avancement de ses travaux en cours tels que campagne sismique, forages et
constructions.

Il devra remettre dès que possible une copie des enregistrements réalisés.
c. Le carnet de forage

Le Titulaire est tenu de tenir sur tout chantier de forage un carnet paginé et paraphé,
d'un modèle agréé par l'AUTORITE CONCEDANTE où seront notées au fur et à mesure
des travaux, sans blanc ni grattage, les conditions d'exécution de ces travaux et en
particulier :

- la nature et le diamètre de l'outil ;
- l'avancement du forage ;
- les paramètres de forage ;

- la nature et la durée des manœuvres et opérations spéciales telles que carottage,
alésage, changement d'outils et instrumentation ;

- les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de l'AUTORITE
CONCEDANTE.

ARTICLE 33 : Contrôle technique des forages

1. En dehors des opérations de carottage et de contrôle du forage prévues dans le
rapport d'implantation visé à l’article 32 ci-dessus, le Titulaire devra exécuter toutes les
mesures appropriées afin de déterminer les caractéristiques des terrains traversés.

2. Une collection des déblais de forage et des éventuelles carottes sera constituée par
le Titulaire et tenue par lui en un lieu convenu à l'avance, à la disposition de
l'AUTORITE CONCEDANTE.

Le Titulaire aura le droit de prélever sur les carottes et les déblais de forages les
échantillons dont il aura besoin pour effectuer, ou faire effectuer, des analyses et des
examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que sur une
fraction de carottes et déblais correspondant à une même caractéristique, de telle

manière que le reste de l'échantillon puisse demeurer dans la collection et être examiné
par les agents de l'AUTORITE CONCEDANTE. A défaut et sauf impossibilité,

45°

28 (y er]
l'échantillon unique ne sera prélevé qu'après avoir été examiné par un représentant
qualifié de l'AUTORITE CONCEDANTE.

Dans le cas où cet examen préalable serait impossible, un compte rendu spécial en
sera fait à l'AUTORITE CONCEDANTE.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré dans la collection par
le Titulaire ou par l'AUTORITE CONCEDANTE après avoir subi les examens et
analyses. Le Titulaire conservera soigneusement le reste des déblais et carottes pour
que l'AUTORITE CONCEDANTE puisse à son tour prélever des échantillons pour sa
collection et ses propres examens et analyses.

Toutes les carottes et tous les déblais de forage qui resteront après les prises
d'échantillons visées ci-dessus seront conservés par le Titulaire aussi longtemps qu'il le
jugera utile. Ils seront mis par lui à la disposition de l'AUTORITE CONCEDANTE au plus
tard à l'expiration du Permis.

3. Le Titulaire informera l'AUTORITE CONCEDANTE, dans un délai suffisant pour que
celle-ci puisse s'y faire représenter, de toutes opérations importantes telles que
diagraphies, tubage , cimentation et essais de mise en production.

Le Titulaire avisera l'AUTORITE CONCEDANTE de tout incident grave susceptible de
compromettre la poursuite d'un forage ou de modifier de façon notable les conditions de
son exécution.

4. Le Titulaire fournira à l'AUTORITE CONCEDANTE une copie des rapports sur les
examens faits sur les carottes et les déblais de forage ainsi que sur les opérations de
forage, y compris les activités spéciales mentionnées au paragraphe 3 du présent
Article.

ARTICLE 34 : Arrêt d'un forage

Le Titulaire pourra arrêter définitivement un forage qu'après en avoir avisé l'AUTORITE
CONCEDANTE. Sauf circonstances particulières, cet avis devra être donné au moins
soixante douze (72) heures à l'avance.

Le Titulaire devra soumettre, qu'il s'agisse d'un abandon définitif ou d'un abandon
provisoire d'un forage, un programme qui devra être conforme à la réglementation
technique en vigueur ou, à défaut, aux normes les plus récentes publiées par l'American
Petroleum Institute.

Toutefois, si l'AUTORITE CONCEDANTE n'a pas fait connaître ses observations dans
les soixante douze (72) heures qui suivent le dépôt du programme d'abandon du forage
par le Titulaire celui-ci sera censé avoir été accepté.

ARTICLE 35 : Compte rendu de fin de forage

Le Titulaire adressera à l'AUTORITE CONCEDANTE dans un délai maximum de trois
(3) mois après la fin de tout forage, un rapport final, dit "compte rendu de fin de forage".

Le compte rendu de fin de forage comprendra notamment :

ai

Rx cer

29
a. Une copie du profil complet dudit forage, donnant la coupe des terrains traversés, les
observations et mesures faites pendant le forage, le profil des tubages restant dans le
puits, les diagraphies et les résultats des essais de production,

b. Un rapport qui contiendra les renseignements géophysiques et géologiques se
référant directement au forage considéré.

ARTICLE 36 : Essais des forages

1. Si au cours d'un forage, le Titulaire juge nécessaire d'effectuer un essai sur une
couche de terrain qu'il croit susceptible de produire des hydrocarbures, il en avisera
l'AUTORITE CONCEDANTE au moins vingt-quatre (24) heures avant de commencer un
tel essai.

2. En dehors des exceptions prévues aux paragraphes 3 et 5 du présent Article,
l'initiative d'entreprendre ou de renouveler un essai appartiendra au Titulaire.

3. Pendant l'exécution d'un forage, et à la demande du représentant dûment qualifié de
l'Autorité Concédante, le Titulaire sera tenu de faire l'essai de toute couche de terrain
susceptible de contenir des hydrocarbures , à la condition toutefois qu'un tel essai
puisse être exécuté sans nuire à la marche normale des travaux du Titulaire.

4. Dans le cas où l'exécution, ou la répétition de l'un des essais effectués à la demande
de l'AUTORITE CONCEDANTE, et malgré l'avis contraire du Titulaire, occasionne au
Titulaire une perte ou une dépense, une telle perte ou dépense serait à la charge :

- du Titulaire, si ledit essai révèle une découverte potentiellement
exploitable,

- de l'AUTORITE CONCEDANTE, si ledit essai ne conduit pas à une
découverte potentiellement exploitable.

5. Lorsque les opérations de forage d'un puits de développement conduisent
raisonnablement à supposer l'existence d'une zone minéralisée en hydrocarbures
suffisamment importante et non encore reconnue, le Titulaire sera tenu de prendre
toutes les mesures techniquement utiles pour compléter la reconnaissance de cette
zone.

ARTICLE 37 : Compte rendu et programme annuels

Avant le 1er avril de chaque année, le Titulaire sera tenu de fournir un compte rendu
général de son activité pendant l’année précédente conformément aux dispositions du
Code des Hydrocarbures.

Ce compte rendu indiquera les résultats obtenus pendant l’année considérée ainsi que
les dépenses de recherche et d'exploitation engagées par le Titulaire.

Ce compte rendu sera établi dans les formes qui seront concertées à l'avance entre
l'AUTORITE CONCEDANTE et le Titulaire.
ARTICLE 38 : Exploitation méthodique d'un gisement

Toute exploitation d'un gisement devra être rationnelle et conduite suivant les règles de
l’art et les saines pratiques de l’industrie pétrolière.
af
Ê y A

30
Sa mise en oeuvre doit assurer un niveau de production optimum garantissant une
récupération maximale des hydrocarbures.

Trois mois au moins avant de commencer l'exploitation régulière d'un gisement, le
Titulaire devra porter à la connaissance de l'AUTORITE CONCEDANTE le schéma
d'exploitation. Ce schéma devra comporter la destination finale de chacun des effluents.

Dans les puits produisant des hydrocarbures liquides, la production de gaz devra être
aussi réduite que possible, dans les limites permises pour une récupération optimale
des liquides. Dans les puits ne produisant que du gaz, il est interdit de laisser débiter le
gaz en dehors du circuit d'utilisation.

Des dérogations aux règles ci-dessus pourront être accordées par l'AUTORITE
CONCEDANTE à la demande dûment justifiée et motivée du Titulaire.

Toute modification importante apportée aux dispositions du schéma initial sera
immédiatement portée à la connaissance de l'AUTORITE CONCEDANTE.

ARTICLE 39 : Contrôle des puits de production

Le Titulaire disposera sur chaque puits, ou chaque groupe de puits producteurs, des
appareils permettant de suivre régulièrement, d'une manière non équivoque, et
conforme aux usages suivis dans l'industrie du pétrole et du gaz, les paramètres de
production de ces puits.

Tous les documents concernant ces contrôles seront mis à la disposition de
l'AUTORITE CONCEDANTE. Sur demande de celle-ci, le Titulaire lui en fournira des
copies.

ARTICLE 40 : Conservation des gisements

Le Titulaire exécutera les travaux, mesures ou essais nécessaires pour assurer la
meilleure connaissance possible du gisement.

Le Titulaire pourra être rappelé par l'AUTORITE CONCEDANTE à l'observation des
règles de l'art et en particulier, il sera tenu de régler et éventuellement de réduire le débit
des puits, de façon à ce que l'évolution régulière du gisement ne soit pas perturbée.

ARTICLE 41 : Coordination des recherches et des exploitations faites dans un
même gisement par plusieurs exploitants différents

Si un même gisement s'étend sur les périmètres de plusieurs Concessions
d'Exploitation distinctes attribuées à des bénéficiaires différents, le Titulaire s'engage à
conduire ses recherches et ses exploitations sur la partie du gisement qui le concerne
en se conformant à un plan d'ensemble.

Ce plan d'ensemble sera établi dans les conditions définies ci-après :

1. L'AUTORITE CONCEDANTE invitera chacun des Titulaires intéressés par un même
gisement à se concerter pour établir un plan unique de recherches et d'exploitation
applicable à la totalité dudit gisement.

ow
Ên ges

31
Ce plan précisera si nécessaire, les bases suivant lesquelles les hydrocarbures
extraits seront répartis entre les Titulaires.

Il précisera, le cas échéant, les modalités suivant lesquelles sera désigné un
« Comité d’unitisation » chargé de diriger les recherches et l'exploitation en commun.

L'AUTORITE CONCEDANTE pourra se faire représenter aux séances dudit Comité.

2. À défaut d'un accord amiable entre les intéressés, intervenu dans les quatre-vingt-dix
(90) jours à partir de l'invitation faite par l'AUTORITE CONCEDANTE, ceux-ci seront
tenus de présenter à cette dernière leurs plans individuels de recherche ou
d'exploitation.

L'AUTORITE CONCEDANTE proposera à la décision du Ministre chargé des
Hydrocarbures un arbitrage portant sur le plan unique de recherche ou d'exploitation,
les bases de répartition des hydrocarbures, et la création éventuelle d'un Comité
d'unitisation.

3. Sauf s'il en résulte un préjudice grave pour l'un des Titulaires intéressés, la décision
arbitrale devra essayer de se rapprocher le plus possible des propositions qui sont
faites par un Titulaire ou un groupe de Titulaires, représentant au moins les trois
quarts des intérêts en cause, en tenant compte notamment des réserves en place.

L'appréciation des intérêts et des réserves en place sera faite sur la base des
données acquises concernant le gisement au moment où sera rendue la décision
arbitrale.

Le plan d’unitisation pourra être révisé à l'initiative de l'une quelconque des parties
intéressées, ou du Ministère chargé des Hydrocarbures si les progrès obtenus
ultérieurement dans la connaissance du gisement amènent à modifier l'appréciation
des intérêts en cause et des réserves en place.

4. Les intéressés seront tenus de se conformer aux décisions arbitrales du Ministre
chargé des Hydrocarbures dès qu'elles leur auront été notifiées.

ARTICLE 42 : Obligation générale de communiquer les documents

Le Titulaire sera tenu de fournir à l'AUTORITE CONCEDANTE, sur sa demande, outre
les documents énumérés au présent Titre, les renseignements statistiques concernant
la production, le traitement et éventuellement le stockage et les mouvements des
hydrocarbures extraits de ses recherches et de ses exploitations, les stocks de matériel
et de matières premières, les commandes et les importations de matériel, le personnel ,
ainsi que les copies des pièces telles que cartes, plans, enregistrements, relevés,
extraits de registres ou de comptes rendus permettant de justifier les renseignements
fournis .

ARTICLE 43 : Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans seront fournis à l'AUTORITE
CONCEDANTE en utilisant les unités de mesure ou les échelles agréées par
l'AUTORITE CONCEDANTE.

Rx Ge

32
Toutefois, le Titulaire à l'intérieur de ses services, pourra utiliser tout autre système sous
réserve d'en faire les conversions correspondantes au système métrique.

ARTICLE 44 : Cartes et plans

1. Les cartes et plans seront fournis par le Titulaire en utilisant les fonds de cartes ou de
plans du service topographique tunisien, ou en utilisant les fonds de cartes ou de
plans établis par d'autres services topographiques à condition qu'ils soient agréés par
l'AUTORITE CONCEDANTE.

A défaut, et après que le Titulaire se soit concerté avec l'AUTORITE CONCEDANTE
et le service topographique, ces cartes et plans pourront être établis par les soins et
aux frais du Titulaire, aux échelles et suivant les procédés les mieux adaptés à l'objet
recherché.

Ils seront dans tous les cas rattachés aux réseaux de triangulation et de nivellement
généraux de la Tunisie.

2. L'AUTORITE CONCEDANTE et le Titulaire se concerteront pour déterminer dans
quelles conditions ce dernier pourra exécuter des travaux de levés de plans,
cartographie, photographies aériennes, restitutions photogrammétriques qui seraient
nécessaires pour les besoins de ses recherches ou de ses exploitations.

Si le Titulaire confie lesdits travaux à des contractants autres que le service
topographique tunisien, il sera tenu d'assurer la liaison avec le service topographique
tunisien, de telle manière que les levés effectués lui soient communiqués et puissent
être utilisés par lui. Le Titulaire remettra au service topographique tunisien deux
tirages des photos aériennes levées par lui ou pour son compte.

3. L'AUTORITE CONCEDANTE, s'engage, dans la limite des restrictions et servitudes
imposées par la Défense Nationale, à donner au Titulaire toutes autorisations de
parcours et toutes autorisations de survol d'aéronefs, ou de prises de vues aériennes,
lui permettant d'exécuter les travaux topographiques en question.

TITRE VI

EXPIRATION DE LA CONCESSION ET RETOUR DES INSTALLATIONS DU
TITULAIRE A L'AUTORITE CONCEDANTE

ARTICLE 45 : Fin de la concession par arrivée à terme

1. Sans préjudice des dispositions de l'article 61 du Code des Hydrocarbures, feront
retour gratuitement à l'AUTORITE CONCEDANTE dans l’état où ils se trouvent à la fin
de la concession par arrivée à terme, les immeubles au sens de l’article 53-1 du Code
des Hydrocarbures.

Cette disposition s'applique notamment aux immeubles et aux droits réels immobiliers
suivants :

a) les terrains acquis ou loués par le Titulaire ;

F ,
b) les droits à bail, ou à occupation temporaire que détient le Titulaire.

Les baux et les contrats relatifs à toutes les locations ou occupations de terrains devront
comporter une clause réservant expressément à l'AUTORITE CONCEDANTE la faculté
de se substituer au Titulaire.

Il en sera de même pour tous les contrats de fourniture d'énergie ou d'eau, ou de
transports spéciaux concernant les hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent Article seront dressés
contradictoirement dans les six (6) mois précédant la fin de la concession d'exploitation.

c) les puits, sondages d’eau et bâtiments industriels ;

d) les routes et pistes d'accès, les adductions d'eau y compris les captages et
les installations de pompage, les lignes de transport d'énergie y compris les
postes de transformation, de coupure et de comptage, les moyens de
télécommunications appartenant en propre au Titulaire.

e) les bâtiments appartenant en propre au Titulaire, qu'ils soient à usage de
bureaux ou de magasins ; les habitations destinées au logement du personnel
affecté à l'exploitation et leurs annexes ; les droits à bail ou à occupation que
le titulaire peut détenir sur des bâtiments appartenant à des tiers et utilisés par
lui aux fins ci-dessus,

f) les embranchements particuliers de voies ferrées desservant les chantiers du
Titulaire, ou les raccordant au réseau public.

Il est cependant entendu que les installations entrant dans les catégories limitativement
énumérées ci-dessus, feront retour à l'AUTORITE CONCEDANTE si, bien que situées à
l'extérieur du périmètre de la concession, elles sont indispensables à la marche de cette
concession exclusivement.

2. Si des installations devant faire retour à l'AUTORITE CONCEDANTE dans les
conditions indiquées au présent Article étaient nécessaires ou utiles, en totalité ou en
partie, à l'exploitation d'autres concessions ou permis du Titulaire en cours de validité,
les conditions dans lesquelles ces installations seraient utilisées en commun et dans la
proportion des besoins respectifs du Titulaire et de l'AUTORITE CONCEDANTE seront
arrêtées d'un commun accord avant leur remise à l'AUTORITE CONCEDANTE.
Réciproquement, il en sera de même pour les installations du Titulaire ne faisant par
retour à l'AUTORITE CONCEDANTE et dont l'usage serait indispensable à celle-ci pour
la marche courante de l'exploitation de la concession reprise par elle.

ARTICLE 46 : Faculté de rachat des installations

1. En fin de concession par arrivée à terme, l'AUTORITE CONCEDANTE aura la faculté
de racheter pour son compte, ou le cas échéant, pour le compte d'un nouveau Titulaire
de concessions ou de permis de recherche qu'elle désignera, tout ou partie des biens
énumérés ci-après ; autres que ceux visés à l’article 45 du présent cahier des Charges
et qui seraient nécessaires pour la poursuite de l'exploitation et l'évacuation des
hydrocarbures extraits :

a) les consommables, les objets mobiliers et les immeubles appartenant au Titulaire ;
A4
C4

34 L Ÿ Ghf
b) les installations et l'outillage se rattachant à l'exploitation, à la manutention et au
stockage des hydrocarbures bruts ;

La décision de l'AUTORITE CONCEDANTE précisant les installations visées ci-dessus
et sur lesquelles elle entend exercer la faculté de rachat devra être notifiée au Titulaire
six (6) mois avant l'expiration de la concession correspondante.

2. Le prix de rachat correspondra à la valeur comptable nette des dits biens.

Ce prix devra être payé au Titulaire dans les deux (2) mois qui suivront l'expiration de la
concession, sous peine d'intérêts moratoires calculés au taux légal, et sans mise en
demeure préalable.

L'AUTORITE CONCEDANTE pourra en cas d'exercice de la faculté de rachat requérir
du Titulaire soit pour son propre compte, soit pour le compte du nouveau
permissionnaire, ou concessionnaire désigné par elle, que les installations en cause
soient mises à sa disposition, suivant les dispositions prévues au paragraphe 2 de
l’article 45 ci-dessus.

3. Toutefois, ne pourront être rachetés les biens visés au paragraphe 1 du présent
article lorsqu'ils sont, en totalité ou en partie seulement, nécessaires au Titulaire pour lui
permettre de poursuivre son exploitation sur l'une de ses concessions qui ne serait pas
arrivée à expiration.

ARTICLE 47 : Fin de la concession par la renonciation

Si le Titulaire veut exercer son droit de renoncer à la totalité ou à une partie seulement
de l'une des concessions, il est tenu de le notifier à l'AUTORITE CONCEDANTE au plus
tard douze (12) mois avant la date de renonciation.

Les droits respectifs de l'AUTORITE CONCEDANTE et du Titulaire seront réglés
conformément aux dispositions prévues par le Code des Hydrocarbures et aux articles
45 et 46 du présent Cahier des Charges.

En cas de renonciation partielle à la concession, les dispositions du Code des
Hydrocarbures et du présent Cahier des Charges continueront à régir le reste de la
concession.

ARTICLE 48 : Obligation de maintenir les ouvrages en bon état

Jusqu'à la fin de la concession, le Titulaire sera tenu de maintenir les bâtiments, les
ouvrages de toute nature, les installations pétrolières et les dépendances légales en bon
état d'entretien et d'exécuter en particulier, les travaux d'entretien des puits existants et
de leurs installations de pompage et de contrôle.

ARTICLE 49 : Pénalités en cas de retard dans la remise des installations

Dans les cas prévus à l'article 45 ci-dessus, tout retard résultant du fait du Titulaire dans
la remise de tout ou partie des installations revenant à l'AUTORITE CONCEDANTE
ouvrira à cette dernière le droit au paiement d'une astreinte égale à un pour cent (1%)
de la valeur des installations non remises, par mois de retard, et après mise en demeure

non suivie d'effet dans le délai d'un (01) mois.
F7

35
ARTICLE 50 : Fin de la concession par déchéance

Si l’un des cas de déchéance prévus par l’article 57 du Code des Hydrocarbures se
réalise, le Ministre chargé des hydrocarbures mettra le Titulaire en demeure pour
régulariser sa situation dans un délai qui ne pourra excéder six (6) mois.

Si le Titulaire en cause n'a pas régularisé sa situation dans le délai imparti, ou s’il n’a
pas fourni une justification satisfaisante, la déchéance sera prononcée.

Dans ce cas, la concession, les immeubles et meubles s'y rapportant visés à l’article 53
du Code des Hydrocarbures feront retour gratuitement à l'AUTORITE CONCEDANTE.

ARTICLE 51 : Responsabilité du Titulaire vis-à-vis des tiers

A l'expiration de la concession par arrivée à terme, en cas de renonciation, ou en cas de
déchéance, le Titulaire devra souscrire une assurance couvrant pendant un délai de dix
ans (10) les risques résultant de son activité et susceptibles d'apparaître après retour de
la dite Concession à l'AUTORITE CONCEDANTE.

TITRE VII
CLAUSES ECONOMIQUES

ARTICLE 52 : Réserves d'hydrocarbures pour les besoins de l'économie
tunisienne

1. Le droit d'achat par priorité d'une part de la production des hydrocarbures
liquides extraits par le Titulaire de ses concessions en Tunisie sera exercé pour
couvrir les besoins de la consommation intérieure tunisienne et ce, conformément
aux dispositions du Code des Hydrocarbures et des dispositions ci-après :

a) L'obligation du Titulaire de fournir une part de la production pour couvrir
les besoins de la consommation intérieure tunisienne sera indépendante
de la redevance proportionnelle à la production prévue à l'article 101 du
Code des Hydrocarbures ;

b) Si le Titulaire produit plusieurs qualités de pétrole brut, le droit d'achat
portera sur chacune de ces qualités, sans pouvoir excéder, sauf accord
formel du Titulaire, le maximum prévu par le Code des Hydrocarbures pour
chacune d'elles ;

2. La livraison pourra être effectuée au choix du Titulaire, sous forme de produits
finis. Dans le cas de livraison en produits finis obtenus par raffinage effectué en
Tunisie, la livraison sera faite à l'AUTORITE CONCEDANTE à la sortie de la
raffinerie.

La qualité et les proportions des produits raffinés à livrer seront déterminées en
fonction des résultats que donneraient les hydrocarbures bruts du Titulaire s'ils

114
- Ê y si
étaient traités dans une raffinerie tunisienne, ou, à défaut, dans une raffinerie du
littoral de l’Europe.

Les prix seront déterminés par référence à ceux des produits de même nature qui
seraient importés en Tunisie dans des conditions normales, réduits d'un montant
calculé de manière à correspondre à une réduction de dix pour cent (10%) de la
valeur du pétrole brut à partir duquel ils auront été raffinés, valeur calculée
conformément aux dispositions du Code des Hydrocarbures .

Toutefois, cette réduction ne s'appliquera pas pour ceux de ces produits qui sont
destinés à l'exportation. L'AUTORITE CONCEDANTE s'engage à donner toutes
facilités afin de permettre au Titulaire de créer une raffinerie dont les produits seront
destinés à l'exportation et/ou une usine de liquéfaction de gaz naturel et/ou des
usines de pétrochimie traitant les hydrocarbures ou leurs dérivés.

ARTICLE 53 : Prix de vente des hydrocarbures

Pour les hydrocarbures liquides, le Titulaire sera tenus d'appliquer un prix de vente à
l'exportation qui ne doit pas être inférieur au « prix de vente normal » défini ci-après, tout
en leur permettant de trouver un débouché pour la totalité de leur production.

Le « prix de vente normal » d'un hydrocarbure liquide au sens du présent Cahier des
Charges sera celui qui, compte tenu des autres facteurs entrant en ligne de compte tels
que les assurances et le fret, donnera, sur les marchés qui constituent un débouché
normal pour la production tunisienne, un prix comparable à celui des hydrocarbures
liquides d'autres provenances concourant également au ravitaillement normal des
mêmes marchés et de qualité comparables.

Pour les hydrocarbures gazeux, le Titulaire est tenu d'appliquer un prix de vente à
l'exportation qui ne sera pas inférieur au prix de vente normal.

Le prix de vente normal sera celui obtenu par le Titulaire dans ses contrats de vente de
gaz.

Les cours considérés pour la détermination du prix de vente normal seront les cours
normalement pratiqués dans les transactions commerciales régulières, à l'exclusion des

- Ventes directes ou indirectes du vendeur par l'entremise de courtiers à une société
affiliée.

- Echanges, transactions par troc ou impliquant des restrictions, ventes forcées et
en général toutes ventes d'hydrocarbures motivées entièrement ou en partie par
des considérations autres que celles prévalant normalement dans une vente.

- Ventes résultant d'accords entre gouvernements ou entre gouvernements et
sociétés étatiques.

Er So

37
TITRE VIII
DISPOSITIONS DIVERSES

ARTICLE 54 : Personnel du Titulaire

Le Titulaire est tenu de se soumettre à la législation et à la réglementation en vigueur en
Tunisie en ce qui concerne le travail et la prévoyance sociale.

Le Titulaire sera tenu de s'adresser aux bureaux de placement pour l'embauche de la
main d'œuvre non spécialisée ou de la main-d'œuvre qualifiée susceptible d'être
recrutée en Tunisie.

Il sera tenu d'admettre les candidatures qualifiées présentées par lesdits bureaux.
ARTICLE 55 : Défense Nationale et Sécurité du Territoire

Le Titulaire sera tenu de se soumettre aux mesures prises par les autorités civiles ou
militaires en matière de Défense Nationale et de Sécurité du Territoire de la République
Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'application de certaines
clauses du présent Cahier des Charges et de la Convention à laquelle celui-ci est
annexé.

Néanmoins, les avantages permanents que confèrent au Titulaire le présent Cahier des
Charges et la Convention à laquelle celui-ci est annexé, subsisteront et ne seront pas
modifiés quant au fond.

Le Titulaire ne pourra exercer d'autres recours en indemnité à l'occasion des décisions
visées ci-dessus, que ceux qui seront ouverts par la législation en vigueur à toute
entreprise tunisienne susceptible d'être lésée par une mesure analogue.

ARTICLE 56 : Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du présent Cahier des
Charges, s'il justifie que le manquement aux dites obligations est motivé par un cas de
force majeure et ce, conformément à l'article 62.1 du Code des Hydrocarbures.

Est considéré comme cas de force majeure tout évènement extérieur présentant un
caractère à la fois imprévisible et irrésistible empêchant la partie qui en est affectée
d'exécuter tout ou partie des obligations mises à sa charge par la Convention et le
Cahier des Charges tels que :

1- Tous phénomènes naturels y compris les inondations, incendies, tempêtes,
explosions, foudres, glissements de terrain ou tremblements de terre dont
l'intensité est inhabituelle au pays ;

2- Guerre, révolution, révolte, émeute ou blocus ;
7 Q$
3- Grèves à l'exception de celles du personnel du Titulaire ; NA

Ey

38
4- Restrictions gouvernementales.

Les retards dus à un cas de force majeure n'ouvriront au Titulaire aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d'égale durée de la
validité du Permis ou des Concessions d'Exploitation sur lesquels ces retards se sont
produits.

ARTICLE 57 : Communication de documents pour contrôle

Le Titulaire aura l'obligation de mettre à la disposition de l'AUTORITE CONCEDANTE
tous documents utiles pour la mise en oeuvre du contrôle par l'Etat, des obligations
souscrites par le Titulaire dans le présent Cahier des Charges et dans la Convention à
laquelle il est annexé.

ARTICLE 58 : Copies des documents

Le Titulaire devra remettre au Ministère chargé des Hydrocarbures un (1) mois au plus
tard après la signature de la Convention, sept (07) copies de ladite Convention, du
Cahier des Charges et des pièces y annexées telles qu'enregistrées.

Il en sera de même pour tous les avenants et actes additionnels qui interviendraient

(QE

ultérieurement et se rattachent à la présente Convention et au présent Cahier des ge

Charges.

Fait à Tunis le, 2.7 MAI 201

En sept (07) exemplaires originaux
Pour l'ETAT TUNISIEN Pour l'Entreprise Tunisienne

d'Activités Pétrolières

Abdelaziz RASSAA

Ministre dB l'Industrie et de la Technologie

39
ANNEXE B

PROCEDURE DES CHANGES

Ê rip
PROCEDURE CONCERNANT LE CONTROLE DES CHANGES
APPLICABLE AU PERMIS CHAAL

Les opérations de change relatives aux activités de recherche et d'exploitation
d'hydrocarbures de toute société devenant partie à la Convention ci-après dénommée
"LA SOCIETE" seront régies par la réglementation des changes, par les dispositions du
Code des Hydrocarbures et par les dispositions suivantes :

A/ Sociétés non résidentes :

LA SOCIETE est autorisée à payer en devises étrangères, directement sur ses
propres disponibilités se trouvant à l'extérieur de la Tunisie, toutes dépenses de
recherche et d'exploitation sous réserve des dispositions suivantes:

- LA SOCIETE s'engage à payer intégralement en Dinars les entreprises
résidentes en Tunisie ;

- Elle pourra payer en devises étrangères, les entreprises étrangères non
résidentes en Tunisie, spécialisées dans la recherche et l'exploitation des
hydrocarbures pour les besoins des contrats conclus dans le cadre de la
présente Convention. Dans le cas où ces entreprises seraient
intégralement payées à l'étranger, elles doivent s'engager à rapatrier en
Tunisie les sommes nécessaires à leurs dépenses locales.

2. LA SOCIETE s'engage à transférer en Tunisie durant les phases de recherche et

de développement les devises nécessaires afin de faire face à ses dépenses en
Dinars.

. LA SOCIETE est tenue conformément à l'article 44 du code des assurances

promulgué par la loi N°92-24 du 09 Mars 1992 telle que complétée par la Loi
n°94-10 du 31 janvier 1994, la Loi n°97-24 du 28 avril 1997 et la Loi n°2005-86
du 15 août 2005 de souscrire en Tunisie les polices d'assurances relatives à son
activité en Tunisie.

Elle pourra librement encaisser, disposer et réexporter en devises étrangères sa
quote-part des paiements de compagnies d'assurance obtenues en
compensation de sinistres sous les conditions suivantes :

- Si les installations endommagées sont réparées ou remplacées, les
montants dépensés à ce titre seront remboursés en devises étrangères
etou en Dinars Tunisiens, conformément aux dépenses réellement
engagées.

- Si les installations endommagées n'ont été ni réparées, ni remplacées,
les remboursements s'effectueront dans les mêmes monnaies que celles
des investissements initiaux et dans les mêmes proportions.

- Les indemnités d'assurances reçues en compensation de paiements ou
d'investissements réalisés en Dinars Tunisiens seront effectuées en
Dinars Tunisiens. Le produit de ces indemnités pourra être affecté pour la

couverture des dépenses locales. af GE)
à

(j
41
4. En ce qui concerne le salaire payé aux personnes de nationalité étrangère qui
sont employées par le Titulaire en Tunisie, une partie raisonnable de ce salaire
sera payée en Dinars en Tunisie et le solde, auquel s'ajouteront les charges
pour avantages sociaux, qui sont payables par ces personnes dans le pays où
elles ont leur domicile, pourra être payé hors de la Tunisie en devises
étrangères.

Les personnes de nationalité étrangère employées par des contractants et
sous-contractants du Titulaire pour une période n'excédant pas six (6) mois,
pourront être payées hors de Tunisie en devises étrangères dans le cas où
leurs frais de séjour en Tunisie sont pris en charge par leur employeur.

Après cette période de six (6) mois, elles bénéficieront du même traitement
que celui accordé aux employés du Titulaire en vertu du paragraphe
précédent.

Il reste entendu que tous les employés étrangers du Titulaire et de ses
contractants et sous-contractants qui sont employés en Tunisie seront soumis
à l'imposition sur le revenu en Tunisie conformément à la législation en
vigueur.

5. Le Titulaire ne pourra recourir à aucune forme de financement provenant des
banques résidentes en Tunisie, sauf pour les cas de découverts de courte
durée dus à des retards dans les opérations de conversion en Dinars des
devises disponibles en Tunisie.

6. La Société demandera en premier lieu le transfert des soldes créditeurs en
Dinars. Si le transfert n'est pas effectué dans le mois qui suit la demande, à la
suite d'un avis motivé contraire de la Banque Centrale de Tunisie concernant
telle ou telle partie du solde créditeur en Dinars de la Société, seul le montant
contesté ne pourra faire l'objet de transfert ou de retenues sur les
rapatriements subséquents. Le montant contesté sera alors soumis dans le
mois qui suit l'avis motivé de la Banque Centrale de Tunisie, à une commission
de conciliation composée de trois (3) membres, le premier représentant la
Banque Centrale de Tunisie, le second représentant la Société et le troisième
nommé par les deux Parties et qui devra être d'une nationalité différente de
celle des deux Parties.

L'avis de la commission liera les parties et devra être formulé dans les quatre
(4) mois qui suivent l'avis motivé de la Banque Centrale de Tunisie.

Ces dispositions seront valables pendant toute la durée de la présente
convention et de tous les avenants et actes additionnels qui interviendraient
ultérieurement.

B/ Sociétés résidentes :

Toute société résidente partie ou qui deviendrait partie à la présente Convention et ses
annexes, s'engage à respecter la réglementation tunisienne de change telle
qu'aménagée par les dispositions suivantes :

41

f y

42
La société est autorisée à se faire ouvrir par les intermédiaires agréés
des comptes professionnels en devises. Ces comptes seront
alimentés jusqu'à 100 % de ses recettes en devises et fonctionneront
conformément à la réglementation de change en vigueur ;

La société peut effectuer librement tous transferts afférents à des
règlements de ses dépenses courantes engagées en devises pour
son approvisionnement en biens et services dans le cadre de ses
activités de recherche et d'exploitation, ainsi que pour la distribution
de dividendes revenant à ses associés non résidents, en domiciliant
auprès d'un ou plusieurs intermédiaires agréés toutes ses
opérations en la matière. L'intermédiaire agréé est tenu à ce titre
d'adresser à la Banque Centrale une fiche d'information appuyée des
justificatifs appropriés lors de chaque transfert effectué.

La société peut acheter librement en dinars tunisiens auprès des
agences de voyages installées en Tunisie sur présentation des
justificatifs appropriés, les billets prépaid au profit du personnel non
résident détaché ou en mission en Tunisie à titre d'assistance
technique étrangère dans le cadre de l'exécution de la présente
Convention.

Le règlement des importations pourrait s'effectuer, lorsqu'il est exigé
avant l’arrivée de la marchandise en Tunisie sur présentation à
l'intermédiaire agréé d'une facture pro forma. Une facture définitive
visée par les services de la douane doit être fournie à l'intermédiaire
agréé pour l'apurement du dossier.

Les contractuels non résidents peuvent transférer librement le montant
des économies qu'ils pourraient faire sur leurs salaires en domiciliant
leurs contrats de travail auprès d'un seul intermédiaire agréé qui est
tenu à ce titre d'adresser à la Banque Centrale de Tunisie une fiche
d'information appuyée des justificatifs appropriés lors de chaque
transfert effectué.

gr?
ê 4
Se/
ANNEXE C

COORDONNEES DES SOMMETS DU PERMIS CHAAL
ET EXTRAIT DE CARTE

ES
Pr

je

PERMIS DE RECHERCHE CHAAL
ETAP

SOMMETS ET NUMEROS DES REPERES DES PERIMETRES ELEMENTAIRES

Sommets

©læo|-|oflalrs {cn |

SUPERFICIE = 1200 km2 soit 300 P.E.

Numéros des repères

PERMIS DE

RECHERCHE CHAAL

Superficie : 1200 lan: soit : 300 PE.

Echelle : 0

ETAP

10

20km

